Exhibit 10.1

NONSTATUTORY STOCK OPTION AGREEMENT

OMEGA PROTEIN CORPORATION

2006 INCENTIVE PLAN

This Stock Option Agreement (the “Agreement”), is entered into as of
                              between Omega Protein Corporation, a Nevada
corporation (the “Company”), and                      (the “Optionee”).

WITNESSETH:

WHEREAS, the Company has adopted the Omega Protein Corporation 2006 Incentive
Plan (the “Plan”) to encourage officers, employees, outside directors and
consultants of the Company and its Subsidiaries to acquire or increase their
ownership interest in the Company and to provide a means whereby they may
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company, and to encourage them to remain with and
devote their best efforts to the business of the Company thereby advancing the
interests of the Company and its stockholders; and

WHEREAS, the Plan provides that such selected individuals may be granted a
certain number of Options (as defined in the Plan) to purchase shares of the
Common Stock, par value $.0l per share (“Common Stock”), of the Company to
provide them with an ownership interest in the growth of the Company; and

WHEREAS, the Optionee has been selected to receive such award;

NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Option. Pursuant to the Plan, the Company grants Optionee an option
(the “Option” or “Stock Option”) to purchase                      full shares
(the “Optioned Shares”) of Common Stock at an Option Price equal to
$             per share. The Date of Grant of this Stock Option is             
                . The “Option Period” shall commence on the Date of Grant and
shall expire on the date immediately preceding the tenth (10th) anniversary of
the Date of Grant. The Stock Option is a Nonstatutory Stock Option.

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Committee.

3. Vesting: Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Stock Option shall be vested and exercisable as follows (it being understood
that the right to purchase Option Shares

 

4



--------------------------------------------------------------------------------

shall be cumulative so that the Optionee may purchase on or after any such
anniversary and during the remainder of the Option Period those quantifies of
Option Shares which the Optionee was entitled to purchase but did not purchase
during any preceding period or periods):

 

  a. With respect to 33.3% of the total Optioned Shares, the Stock Option shall
vest and become exercisable on the first anniversary of the Date of Grant
provided the Optionee is employed by (or, if the Optionee is a consultant or an
Outside Director, is providing services to) the Company or a Subsidiary on that
date.

 

  b. With respect to 33.3% of the total Optioned Shares, the Stock Option shall
vest and become exercisable on the second anniversary of the Date of Grant
provided the Optionee is employed by (or, if the Optionee is a consultant or an
Outside Director, is providing services to) the Company or a Subsidiary on that
date.

 

  c. With respect to 33.3% of the total Optioned Shares, the Stock Option shall
vest and become exercisable on the third anniversary of the Date of Grant
provided the Optionee is employed by (or, if the Optionee is a consultant or an
Outside Director, is providing services to) the Company or a Subsidiary on that
date.

 

  d. A Optionee shall become 100% vested in the total Optioned Shares hereunder
on the day preceding an event which constitutes a Change in Control as defined
in the Plan.

4. Term; Forfeiture. In the event of Optionee’s termination of employment with
the Company and its Subsidiaries (whether voluntarily by the Optionee or
involuntarily by the Company) (in either case, a “Termination of Employment”)
for any reason other than for Cause or Optionee’s death or disability, the
Option outstanding on such date of Termination of Employment, to the extent
vested on such date, may be exercised by Optionee (or, in the event of
Optionee’s subsequent death, by Optionee’s Heir (as defined below)) until the
expiration of the Option Period, but not thereafter. In no event shall the
Option be exercisable after the tenth (10th) anniversary of the Date of Grant.
To the extent the Option is not vested on Optionee’s date of Termination of
Employment, the Option shall automatically lapse and be canceled unexercised as
of such date.

In the event that Optionee’s employment is terminated for Cause, any Option
granted pursuant to this Agreement whether vested or unvested shall be forfeited
upon the date that the Optionee’s Termination of Employment. Termination for
“Cause” shall mean (i) the Employee’s final conviction of a felony crime that
enriched the Employee at the expense of the Company; or (ii) the Employee has
deliberately and intentionally refused to carry out his duties in gross
dereliction of those duties and, after receiving written notice to such effect
from the Company, has failed to cure the existing problem within five (5) days.
For purposes of determining whether Cause has occurred, no act or failure to act
on the part of the Employee shall be considered “deliberate and intentional”
unless it is taken or omitted to be taken by the Employee in bad faith or
without a reasonable belief by the Employee that the Employee’s act or omission
was in the best interests of the Company. For the purposes the definition of
Cause, the term “Company” includes Subsidiaries of the Company.

 

5



--------------------------------------------------------------------------------

In the event of Optionee’s Termination of Employment by reason of death or
disability, as defined by the Committee in its sole discretion pursuant to the
terms of the Plan, the Option shall be fully vested on such date of termination
and may be exercised by Optionee or, in the event of Optionee’s death, by the
person to whom Optionee’s rights shall pass by will or the laws of descent and
distribution (“Heir”), at any time within the twelve (12) month period beginning
on Optionee’s Termination of Employment, but not thereafter. However, in no
event shall the Option be exercisable after the tenth (10th) anniversary of the
Date of Grant.

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Optionee, the Stock Option may be
exercised only by the Optionee, or by the Optionee’s guardian or personal or
legal representative (in the event of his or her disability or by a broker
dealer subject to Section 2.3 of the Plan).

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.

7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Option may be exercised by the
delivery of written notice to the Committee or designated Company representative
setting forth the number of shares of Common Stock with respect to which the
Option is to be exercised, the date of exercise thereof (the “Exercise Date”)
which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Optionee shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable to the Company in full
in either: (i) in cash or its equivalent, or (ii) subject to prior approval by
the Committee in its discretion, by tendering previously acquired Shares having
an aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the Shares which are tendered must have been held by the
Optionee for at least six (6) months prior to their tender to satisfy the Option
Price), or (iii) subject to prior approval by the Committee in its discretion,
by withholding Shares which otherwise would be acquired on exercise having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price, or (iv) subject to prior approval by the Committee in its discretion, by
a combination of (i), (ii), and (iii) above. Any payment in Shares shall be
effected by the surrender of such Shares to the Company in good form for
transfer and shall be valued at their Fair Market Value on the date when the
Stock Option is exercised. Unless otherwise permitted by the Committee in its
discretion, the Optionee shall not surrender, or attest to the ownership of,
Shares in payment of the Option Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.

The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. A
“cashless exercise” of an Option is a procedure by which a broker provides the
funds to the Optionee to effect an Option exercise, to the extent consented to
by the Committee in its discretion. At the direction of the Optionee, the broker
will either (i) sell all of the Shares received when the

 

6



--------------------------------------------------------------------------------

Option is exercised and pay the Optionee the proceeds of the sale (minus the
Option Price, withholding taxes and any fees due to the broker) or (ii) sell
enough of the Shares received upon exercise of the Option to cover the Option
Price, withholding taxes and any fees due the broker and deliver to the Optionee
(either directly or through the Company) a stock certificate for the remaining
Shares.

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Optionee, in the name of the Optionee or other appropriate
recipient, Share certificates for the number of Shares purchased under the
Option. Such delivery shall be effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to Optionee or other appropriate recipient.

If the Optionee fails to pay for any of the Shares specified in such notice or
fails to accept delivery thereof, then the Option, and right to purchase such
Shares may be forfeited by the Company.

8. Nonassignability. The Stock Option is not assignable or transferable by the
Optionee except by will or by the laws of descent and distribution or pursuant
to a domestic relations order that would qualify as a qualified domestic
relations order as defined in Section 414(p) of the Code, if such provision were
applicable to the Stock Option and as otherwise permitted under Section 5.2 of
the Plan.

9. Rights as Stockholder. The Optionee will have no rights as a stockholder with
respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Optionee for the Optioned Shares. The
Optioned Shares shall be subject to the terms and conditions of this Agreement
and Plan regarding such Shares. Except as otherwise provided in Section 10
hereof, no adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Section 5.5 of the
Plan.

11. Nonstatutory Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.

12. Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.

13. Optionee’s Representations. Notwithstanding any of the provisions hereof,
the Optionee hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Optionee hereunder, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Optionee or the Company of any provision of any
law or regulation of any governmental authority or Company policies, or the
rules of the stock exchange on which the Common Stock is listed. Optionee
acknowledges and agrees that if he or she is an officer, director or key
employee of the

 

7



--------------------------------------------------------------------------------

Company, Optionee will be subject to the Company’s securities trading policy as
it may be in effect from time to time and which may “black out” periods of time
during which the Stock Option may not be exercised or which may also limit the
amount of Shares that may be purchased or sold to a number that is less than
requested by the Optionee. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Optionee are subject to all applicable laws, rules, and
regulations, rules of the stock exchange on which the Common Stock is listed and
policies of the Company.

14. Investment Representation. The Optionee represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Optionee for investment purposes for his own account and not with any
intent for resale or distribution in violation of federal or state securities
laws.

15. Optionee’s Acknowledgments. The Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all the terms and provisions
thereof. The Optionee hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Committee, the Company or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.

16. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Nevada (excluding any conflict of
laws rule or principle of Nevada law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company, its Affiliates or any Parent or Subsidiary or
their Affiliates, whether as an employee or as a consultant or as an Outside
Director, or interfere with or restrict in any way the right of the Company or
any of the other foregoing entities to discharge the Optionee as an employee,
consultant or Outside Director at any time.

18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a Court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Optionee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

8



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

21. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Optioned Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan or revoke this Stock Option to the extent permitted by the Plan.

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

24. Gender, Number and Term Optionee. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise. Whenever the term “Optionee” is used herein under
circumstances applicable to any other person or persons to whom this award may
be assigned in accordance with the provisions of Paragraph 8, the term
“Optionee” shall be deemed to include such person or persons.

25. Independent Legal and Tax Advice. Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Shares acquired thereby.

26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Optionee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

Omega Protein Corporation

2101 CityWest Blvd.

 

9



--------------------------------------------------------------------------------

Bldg. 3, Suite 500

Houston, TX 77042

Attn:    John Held, Executive Vice President and General Counsel

Fax:     (713) 940-6122

 

  b. Notice to the Optionee shall be addressed and delivered to Optionee’s
address as set forth in the Company’s records.

27. Tax Requirements.

 

  a. Tax Withholding. This Option is subject to and the Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan and this Option.

 

  b. Share Withholding. With respect to tax withholding required upon the
exercise of Stock Options or upon any other taxable event arising as a result of
the Stock Option, Optionee may elect, subject to the approval of the Committee
in its discretion, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in writing, signed
by the Optionee, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate. Any fraction of a Share
required to satisfy such obligation shall be disregarded and the amount due
shall instead be paid in cash by the Optionee.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

COMPANY: OMEGA PROTEIN CORPORATION By:  

 

Name: Title: OPTIONEE:

 

 

11